ORDER
PER CURIAM.
Michael Teer, Defendant, appeals from the judgment entered pursuant to his jury conviction for four counts of involuntary manslaughter and one count of second degree assault. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. Rule 30.25(b). We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).